Citation Nr: 1138901	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-32 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral hearing loss.

2.  Entitlement to service connection for claimed tinnitus.




ATTORNEY FOR THE BOARD

M. Donohue, Counsel





INTRODUCTION

The Veteran served on active duty from November 1975 to September 1977. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the RO in San Juan, Puerto Rico.  The RO in Winston-Salem, North Carolina currently has original jurisdiction over the Veteran's claims folder. 

During the course of his appeal, the Veteran requested a videoconference hearing before the Board.  The Veteran submitted a VA Form 21-4138, Statement in Support of Claim, received in October 2009, which indicated that he wished to cancel his hearing request.  Thus, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704 (2011).

This matter was previously before the Board in January 2010.  At that time, the Board reopened previously denied claims of service connection for bilateral pes planus and dermographism.  The reopened claim of service connection for dermographism was granted by the Board. 

The January 2010 decision also found that new and material evidence sufficient to reopen the previously denied claim of service connection for a low back disorder had not been received.  As such, these matters are no longer in appellate status.

The reopened claim of service connection for bilateral pes planus (flat feet) and the claims of service connection for a bilateral hearing loss and tinnitus were remanded for additional development of the record in January 2010.

In a May 2011 rating decision, the RO granted service connection for bilateral flat feet and assigned a 10 percent rating effective on May 10, 2006.  This matter is no longer before the Board for the purpose of appellate review.

In December 2010, the Veteran stated that VA failed to consider all of the evidence pertaining to his low back disability.  As this issue was denied by the Board in January 2010, and the Veteran did not file a timely request for reconsideration or appeal to the United States Court of Appeals for Veterans Claims (Court), the Board interprets this statement as an attempt to reopen his claim.  Accordingly, this matter is referred to the RO for appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After having carefully considered the matter, the Board believes that this case must be remanded for further development.  

In a statement received in February 2010, the Veteran indicated that he was in receipt of disability benefits from the Social Security Administration (SSA) and requested VA review these records.  

The medical and legal documents pertaining to this grant of benefits, however, have not been associated with the claims folder, and no attempt appears to have been made to procure them.  

Currently, the only evidence of record from the SSA is an April 2008 Order of Appeals Council which remanded the Veteran's claim to an Administrative Law Judge.  

This document notes that the Veteran has multiple severe impairments, including stroke, seizures, low back pain, HIV, polysubstance abuse, history of alcohol abuse, psoriasis, depression and Hepatitis B carrier.  The records also noted that the Veteran had left sided peripheral neuropathy of the bilateral upper and lower extremities.  

While the Board acknowledges that the April 2008 information does not reference the Veteran's hearing loss or tinnitus, the possibility that SSA records could contain evidence relevant to his claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002). 

VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Because the record indicates that the Veteran has applied for, and has been granted, benefits from the SSA, the Board finds that his appeal must be remanded in order to accord the agency of original jurisdiction (AOJ) an opportunity to procure these documents.  38 C.F.R. § 3.159(c)(2) (2011).

In addition, the Veteran has stated that he received audiological treatment from Avada Hearing Care.  See a statement received in February 2010.  Records pertaining to the Veteran's treatment from this facility have not been associated with his claims folder.  

Furthermore, the Veteran has been receiving ongoing treatment from the VA Medical Center (VAMC) in Durham, North Carolina.  On Remand, the Veteran's recent treatment records should also be obtained and associated with his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization, or treatment for his hearing loss and tinnitus since May 2011.  The Board is particularly interested in records of pertinent treatment that the Veteran may have received at the Durham VAMC since May 2011 and any private treatment he received from Avada Hearing Care.  

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder

2.  The RO then should take all indicated action in order to obtain a copy the SSA decision awarding benefits to the Veteran-as well as the medical records used in support of that determination.  All such available documents should be associated with the claims folder.  If no such documents are available, that fact should also be noted in the file.

3.  After completing all indicated development, the RO should readjudicate the issues of service connection for bilateral hearing loss and tinnitus in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

